Citation Nr: 9922176	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  94-22 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
lumbosacral strain, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from June 1953 to June 1956.

This appeal arises from a March 1994 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
granted entitlement to an increased evaluation to 10 percent 
for lumbosacral strain, effective from February 19, 1992.  In 
May 1996, the Board of Veterans' Appeals (Board) remanded the 
claim for additional development.  In November 1996, the RO 
increased the 10 percent rating to 20 percent, effective from 
April 23, 1993.  In January 1997, the veteran disagreed with 
the assigned rating and assigned effective date.  In June 
1999, the RO determined that entitlement to an earlier 
effective date to February 19, 1992 for the granting of the 
20 percent evaluation was warranted pursuant to 
38 C.F.R. § 3.105(a) (1998).  The veteran did not expressed 
disagreement thereafter.  

In October 1956, service connection for hepatitis was granted 
and evaluated as noncompensably disabling, effective from 
June 2, 1956.  In January 1997, the veteran indicated that he 
wanted to pursue a claim of entitlement to an increased 
evaluation for that disability.  The veteran also reiterated 
the foregoing at his personal hearing in December 1998.  In a 
June 1999 rating action, the issue of entitlement to an 
increased evaluation for hepatitis was deferred.  

In consideration of the foregoing development, the only issue 
properly developed for appellate review is entitlement to an 
increased rating in excess of 20 percent for lumbosacral 
strain, and as such, the veteran's claim will be addressed 
accordingly below.



FINDINGS OF FACT

1.  To the extent possible, the evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran's lumbosacral strain is productive of severe 
limitation of motion with pain and crepitance on movement.  
The disability is productive of severe impairment.


CONCLUSION OF LAW

The criteria for an increased rating to 40 percent for 
residuals of a lumbosacral strain are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.71, 
Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that entitlement to an increased 
evaluation in excess of 20 percent is warranted.  He 
experiences increased lower back pain with radiation, back 
spasms, and difficulty with walking.  According to the 
veteran his disability picture is more analogous to the 
symptoms prescribed for a 40 percent rating.  The veteran's 
claim is plausible and well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The VA, therefore, has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  

In this regard, the Board initially notes that the veteran's 
claim was remanded in May 1996 in an attempt to obtain 
additional development.  Pursuant to the remand directives, 
by a May 1996 letter, the veteran was asked to submit 
additional evidence, including authorization releases from 
his medical care providers.  In response, the veteran 
submitted a May 1996 statement from E.C.F., M.D.  In an 
attached letter, the veteran stated that the other doctors 
mentioned in the request for information letter were Worker's 
Compensation doctors and that information was not pertinent 
to his claim.  In spite of the foregoing, subsequent to the 
Board's remand, a VA examination was conducted in August 1996 
and Social Security Administration (SSA) reports were 
received.  As such, additional development in this regard is 
not warranted.  

It is also acknowledged that the veteran's last examination 
was conducted in August 1996.  At his personal hearing in 
December 1998, the veteran testified that his disability had 
increased in severity, as he experienced increased pain and 
functional impairment.  Nevertheless, the Board notes that at 
his personal hearing, when told that another VA examination 
could be requested and asked if he would be willing to report 
for such examination, the veteran stated, "Well, just send 
it, that's all right.  Just send it back to [the undersigned] 
and I'll take [her] word for it.  I don't think these people 
know."  Hearing Transcript at 6.  In light of the veteran's 
statement, a subsequent VA examination was not scheduled.  
Considering the foregoing development and the below-discussed 
evidence of record, the Board finds that the duty to assist 
has been fulfilled.  38 U.S.C.A. § 5107(a); see also 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (The duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence).  As such, the Board will render a 
decision based upon the evidence of record.  

In October 1956, service connection for lumbosacral strain 
was granted and evaluated as noncompensably disabling 
effective from June 2, 1956.  In making this decision, the RO 
considered the veteran's service medical records and a 
September 1956 VA examination report, which recorded a 
diagnosis of chronic, mild, postural lumbosacral strain.  

Thereafter, the record shows that the veteran was 
hospitalized from November to December 1958 for aching and 
discomfort of the lower back, particularly after walking or 
lifting.  The discharge summary report shows a diagnosis of 
congenital scoliosis of the left lumbar.  At VA examination 
in October 1963, physical examination was essentially normal 
and a diagnosis of slight lumbar lordosis and scoliosis was 
recorded.  In December 1963, the noncompensable evaluation 
was confirmed and continued.

As a result of low back pain radiating into the right hip and 
other unrelated disorders, the veteran was rehospitalized 
from April to May 1971.  While hospitalized the veteran 
participated in physical therapy.  Relief of back pain was 
obtained.  The discharge diagnosis was lumbosacral back 
strain.  

Thereafter the record contains the following: a May 1990 
magnetic resonance imaging (MRI) showing degenerative disc 
disease with an approximate 3-milimeter posterior bulging 
disc at L5-S1, without compression of the thecal sac or 
neural foramina; employment reports dated from May 1983 to 
December 1987 noting complaints of low back pain and a 
diagnosis of chronic lumbosacral sprain/strain; and a January 
1994 VA examination report.  

Examination in January 1994 revealed that the veteran 
complained of having lower back spasms in the morning, a dull 
ache of the right side of the hip with radiation to the left 
side, and the inability to perform repeat bending and heaving 
lifting.  Clinical evaluation revealed paravertebral 
swelling, measuring approximately 4-centimeters in diameter, 
at L-4.  The area was soft, nontender, and detached from the 
skin.  Bilateral paravertebral muscle spasm at L3-L5 was 
revealed as well.  Evidence of fixed deformities was not 
present.  Flexion was full with moderately decreased 
extension, full lateral flexion bilaterally, and moderately 
decreased rotation, bilaterally.  Pain on motion was present 
on extension, rotation, and straight leg raises.  No evidence 
of neurological involvement was present.  The veteran had 2+ 
deep tendon reflexes throughout.  X-rays showed mild 
spondylosis of the lumbar spine without significant disc 
space narrowing or evidence of fracture or subluxation.  The 
diagnoses were lipoma of L4 left paravertebral area and 
osteophyte formation L2-L5 with possible deterioration of S1 
vertebrae by x-ray with moderate decreased range of motion to 
right rotation, backward extension, and left rotation.  

In March 1994, the RO increased the noncompensable evaluation 
to 10 percent, effective from February 19, 1992.

Medical reports from AR, M.D., dated from December 1993 to 
April 1994 are also of record.  In the December 1993 
orthopedic consultation report, the veteran's complaints of 
pain were reported and a diagnostic impression of lumbosacral 
strain superimposed on degenerative disc disease, L5-S1 was 
made.  In an April 1994 document, AR indicated that the 
veteran was unable to work because of the lumbosacral strain 
disability.  An April 1994 MRI report showing that all of the 
veteran's discs were desiccated and that a broad based bulge 
at L5-S1 with associated degenerative osseous changes was 
observed was attached.

A July 1994 statement from AR, M.D., is also of record.  In 
the statement, the physician recalled that the veteran 
sustained an in-service injury to the lower back and 
approximately forty-years later, had developed degenerative 
arthritis of the facet joints at that level, which 
contributed to his level of disability.  AR added those 
findings should be considered.  The veteran could not perform 
heavy lifting, repetitive bending and stooping, or any 
pushing or pulling.  The physician concluded that the 
disability rating should be quite a bit higher than a 
10 percent rating and the degenerative changes associated 
with the injury should be considered.  MRI findings supported 
his position.  

The record also contains reports from Social Security 
Administration (SSA) indicating that the veteran received 
disability benefits.  Included within the reports are the 
following: a copy of the December 1993 orthopedic 
consultation report from AR, M.D.; supplemental reports dated 
from December 1993 to March 1994 showing a diagnosis of low 
back pain; a copy of the May 1990 MRI from GAN, M.D.; a March 
1994 emergency room report from the Daniel Freeman Memorial 
Hospital discussing an unrelated disorder; a May 1994 
questionnaire report showing that the veteran complained of 
low back pain, and copies of the veteran's award letters 
dated from August to June 1994.

A May 1996 statement from E.C.F., M.S., D.C., acknowledging 
that he had treated the veteran for lower back pain 
(fibromyalgia) from 1983 to 1986 is also of record.  

At VA examination in August 1996, the veteran complained of 
lower back pain with radiation to the buttocks, thigh and 
ankle, greater on right side than on the left side.  
Objective evaluation revealed a 2 x 2-centimeter mass at L4-
L5 of the left side.  The mass was nontender, firm, and 
mobile.  No postural abnormalities or fixed deformities were 
noted.  Muscle spasms were detected.  Flexion was to 
10 degrees with extension to 10 degrees, lateral flexion to 
15 degrees, bilaterally, and rotation to 20 degrees, 
bilaterally.  Objective evidence of pain on motion was 
present, as well as audible crepitus and discomfort.  
Decreased sensation of the calf to the dorsum of the foot was 
also noted along with 4/5 strength.  X-ray studies showed L4-
5 and L5-S1 disc space narrowing, degenerative joint disease.  
The diagnosis was degenerative joint disease of the lumbar 
spine, symptomatic lumbar spine.  

In November 1996, the RO increased the 10 percent evaluation 
to 20 percent, effective from April 23, 1993.  

At his personal hearing in December 1998, the veteran 
testified that the medical evidence of record established 
that entitlement to an increased rating in excess of 
20 percent was warranted.  The veteran also testified that he 
experienced back pain on a daily basis.  The pain affected 
his knees and legs when sleeping and interfered with walking.  
The veteran stated that after walking a couple of blocks, he 
had to stop and rest.  The veteran also testified that he had 
muscle spasms of the back once or twice a week, and at times 
he wore a back brace.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  The United States United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
referred to as the Court) has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The basis of disability evaluations is in the ability of the 
body to function as a whole, and an evaluation is based upon 
lack of usefulness.  38 C.F.R. § 4.10 (1998).  As the 
veteran's disability involves residuals of injuries of the 
joints, the elements to be considered primarily include the 
reduction in the joint's normal excursion of movement on 
different planes in conjunction with factors such as less or 
more movement than normal, weakened movement, incoordination, 
and swelling or instability.  38 C.F.R. §§ 4.40, 4.45 (1998).  
Painful motion is also a factor of disability.  
38 C.F.R. § 4.40.  

Evaluation of the same disability under various diagnoses is 
to be avoided, see 38 C.F.R. § 4.14, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

It is noted that it is the defined and consistently applied 
policy of the VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3.

In this case, the veteran's disability has been evaluated as 
20 percent disabling under Diagnostic Code 5295.  Diagnostic 
Code 5295 provides that a 20 percent evaluation is warranted 
for lumbosacral strain with muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in a 
standing position and a 40 percent evaluation is warranted 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space, or some of the above-noted 
manifestations with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  At the outset, the 
Board notes that under this schedular provision, the clinical 
data of record fails to show that entitlement to an increase 
evaluation in excess of 20 percent is warranted.  Although 
recent clinical findings substantiate evidence of 
degenerative disc disease of the lumbar spine with decreased 
range of motion and pain on movement, objective findings are 
devoid of evidence demonstrating severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, or manifestations with abnormal 
mobility on forced motion.  Thus, under this schedular 
rating, entitlement to an increased rating in excess of 20 
percent is not warranted.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5295.

Nevertheless, the Court has also held that the Board is 
required to consider a claim under all applicable provisions 
of law and regulation whether or not the claimant 
specifically raises the applicable provision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991).  As such, the 
Board is obligated in this case to consider other applicable 
provisions of 38 C.F.R. § Part 4.

In accordance with the foregoing, the Board notes that the 
Rating Schedule also provides that moderate limitation of 
motion of the lumbar spine warrants a 20 percent evaluation 
and severe limitation of motion warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  Upon 
reviewing this schedular criteria and clinical findings 
associated with the veteran's lower back disability, the 
Board concludes that the veteran's disability picture more 
nearly approximates the criteria required for a 40 percent 
evaluation under Diagnostic Code 5292.  Thus, entitlement to 
an increased rating is warranted.  38 C.F.R. § 4.7.  As noted 
above, on examination in August 1996, severe limitation of 
motion of the lumbar spine was demonstrated.  Flexion was to 
10 degrees with extension to 10 degrees, lateral flexion to 
15 degrees, bilaterally, and rotation to 20 degrees, 
bilaterally.  Additionally, pain, crepitus, and discomfort on 
movement was noted.  Findings also revealed decreased 
sensation of the calf to the dorsum of the foot with 4/5 
strength.  In view of the veteran's severe limitation of 
motion with pain, crepitus, and discomfort on motion, the 
Board finds that entitlement to an increased evaluation to 40 
percent is warranted.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5292.

However, the clinical data of record fails to show that the 
veteran's disability picture more nearly approximates the 
criteria required for an increased rating in excess of 
40 percent.  Although evidence of degenerative joint disease 
of the lumbar spine is present, the medical evidence of 
record does not show that the veteran has intervertebral disc 
syndrome.  See generally, 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Moreover, in the alternative, the record is completely 
devoid of any medical data showing that the veteran has 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
Again, the record shows that the veteran has degenerative 
joint disease with severe limitation of motion.  Thus 
entitlement to an increased evaluation in excess of 40 
percent in this regard is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

At this time, the Board acknowledges the veteran's complaints 
of back pain with radiating pain to the lower extremities, 
spasms, and discomfort.  It is also acknowledged that the 
veteran also contends that his back disability interferes 
with prolonged walking and that the Court has held that 
functional loss due to pain, supported by adequate pathology, 
is recognized as resulting in disability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40.  In 
this case, however, even though the positive findings of pain 
on movement, diminishment of strength, and endurance after 
prolonged walking are recognized, the record fails to show 
that an additional increase in excess of 40 percent 
evaluation is warranted.  As indicated above, the maximum 
schedular rating allowable for Diagnostic Code 5292 is 40 
percent and the veteran's disability has been increased to a 
40 percent evaluation.  It is also noted that Section 4.40 
does not provide for a separate rating for pain; instead, it 
provides for an additional rating in conjunction with 
applicable rating criteria.  Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997); O.G.C. Prec. 9-98 (August 14, 
1998).  Again, in this case, the maximum schedular percentage 
rating allowable has already been assigned and the veteran's 
complaints of pain, crepitus, and discomfort have been 
considered.  Based on the clinical data and pertinent law and 
regulations, the Board concludes that, in this case, an 
additional rating based on the veteran's functional loss, due 
to pain, weakness, and instability is not warranted.  See 
DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  
Further, the evidence does not reflect a basis for a higher 
evaluation, since, as discussed above, the veteran's 
disability is not productive of pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71, Diagnostic Code 5293.  
As such, entitlement to an increased rating in excess of 40 
percent in this regard is not warranted.

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321 (1998), 
have been considered but finds no basis for an allowance of 
this claim.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  However, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1) when there is no evidence of an 
exceptional disability picture.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  In this case, there is no 
evidence of frequent hospitalization or marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria.  Therefore, an increased 
evaluation on an extra-schedular basis is not warranted.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).



ORDER

Entitlement to an increased evaluation to 40 percent for 
residuals of a lumbosacral strain is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

